1     CENTER FOR DISABILITY ACCESS                                 ISTRIC
      Amanda Seabock, Esq., SBN 289900                        TES D      TC
2     Chris Carson, Esq., SBN 280048                        TA
      Dennis Price, Esq., SBN 279082




                                                                                         O
                                                       S
3




                                                                                          U
       8033 Linda Vista Road, Suite 200




                                                      ED




                                                                                           RT
      San Diego, CA 92111                                                   DERED




                                                  UNIT
4
      (858) 375-7385                                                O OR
                                                            IT IS S
5     (888) 422-5191 fax




                                                                                                   R NIA
      phylg@potterhandy.com
6     Attorneys for Plaintiff                                                                ers
                                                                             nz   alez Rog




                                                  NO
                                                                     onne Go
                                                            Judge Yv




                                                                                                   FO
7     ANDREW J. KOZLOW (SBN: 252295)
      akozlow@ericksenarbuthnot.com




                                                   RT
                                                                       10/10/2019




                                                                                               LI
8     ERICKSEN ARBUTHNOT                                   ER




                                                      H




                                                                                             A
      2300 Clayton Road, Suite 2300                             N                             C
9                                                                                 F
      Concord, California 94520                                     D IS T IC T O
      Telephone: (510)832-7770                                            R
10
      Facsimile: (510)832-0102
11    Attorneys for Defendant
      Victor Aranda
12
13                       UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15    SAMUEL LOVE,                             Case: 4:19-CV-01839-YGR
16            Plaintiff,
                                               JOINT STIPULATION FOR
17      v.                                     DISMISSAL PURSUANT TO
18    VICTOR ARANDA, in individual and         F.R.CIV.P. 41 (a)(1)(A)(ii
      representative capacity as trustee of
19    The Victor Aranda Trust; and Does
      1-10,
20
              Defendants.
21
22
23
24
25
26
27
28

                                          1

     Joint Stipulation for Dismissal          Case: 4:19-CV-01839-YGR
1                                      STIPULATION
2
3           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
4    between the parties hereto that this action may be dismissed with prejudice
5    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
6    This stipulation is made as the matter has been resolved to the satisfaction of
7    all parties.
8
9    Dated: October 07, 2019            CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Lockhart Seabock
11                                            Amanda Lockhart Seabock
12
                                              Attorneys for Plaintiff

13   Dated: October 07, 2019            ERICKSEN ARBUTHNOT
14                                      By: /s/ Andrew J. Kozlow
                                              Andrew J. Kozlow
15                                            Attorneys for Defendant
16
                                              Victor Aranda

17
18
19
20
21
22
23
24
25
26
27
28

                                             2

     Joint Stipulation for Dismissal          Case: 4:19-CV-01839-YGR
1                         SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to Andrew J.
4    Kozlow, counsel for Victor Aranda, and that I have obtained authorization to
5    affix his electronic signature to this document.
6
7    Dated: October 07, 2019           CENTER FOR DISABILITY ACCESS
8
                                       By: /s/ Amanda Lockhart Seabock
9                                            Amanda Lockhart Seabock
                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Stipulation for Dismissal         Case: 4:19-CV-01839-YGR
